DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14, 15, and 22 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 2, 4-8, 10, 11, and 23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 24, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Response to Amendment
	The amendment filed August 22, 2022 has been entered.  Claims 2, 4-8, 10, 11, 14, 15, 22, and 23 are pending in the application.  Examiner acknowledges Applicant’s addition of new claim 23, dependent on independent claim 14, and amendment of claims 2, 4-8, 10, and 11 to be dependent on new claim 23.

Allowable Subject Matter
Claims 2, 4-8, 10, 11, 14, 15, 22, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record includes:
Brauker et al (U.S. 2015/0087942) (hereinafter – Brauker)
Tan (U.S. 2010/0222648) (hereinafter – Tan)
Jackson (U.S. 2010/0240079 A1) (hereinafter – Jackson).
Brauker teaches an analyte measurement system designed for continuous in-vivo measurement of a body fluid analyte concentration, the analyte measurement system comprising: a skin-mountable patch device, a separate control device, at least one disposable unit, and an electronics unit configured to operate and releasably couple with the disposable unit.  Tan teaches using a plurality of disposable units each having a machine-readable sensor identifier, i.e., test ID strips, and further steps of processing comprising: receiving initialization data from the control device and storing such information in a memory of the electronic device, reading sensor identifier information of to receive a matching initialization data set for the disposable units.  Jackson teaches a second reading of sensor identifier information for the purpose of corrected calibration.  
None of the prior art of record teaches the specific claimed limitations of the control device reading each sensor identifier of the disposable units in sequence to receive a matching initialization data set for each of the sensor identifiers, and to read into the control device a second time, the sensor identifier for one disposable unit of the plurality of disposable units to determine a specific matching initialization data set for the one disposable unit.  Thus, the invention is directed to novel processing steps which allow for initialization of batches/packages of a set disposable sensors, and further allows for local initialization of such disposable sensors at a second time using initialization data stored on the electronics device received from a control device prior.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791